89 F.3d 847
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald L. LINGENFELTER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Gary H. MAROLF, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Lawrance A. MORGAN, Defendant-Appellant.
Nos. 95-56280, 95-56281 and 95-56313.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 1996.Decided July 09, 1996.

Before:  FLETCHER, BEEZER and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Ronald Lingenfelter, Gary Marolf and Lawrance Morgan appeal the district court's denials of their motions to vacate their sentences under 28 U.S.C. § 2255.   They argue that the administrative forfeitures of certain property and their subsequent sentences for conspiracy to import marijuana constituted double punishment in violation of the Double Jeopardy Clause.


3
After the submission of this appeal, the Supreme Court held that civil forfeitures pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(7) do not constitute "punishment" for purposes of the Double Jeopardy Clause.   United States v. Ursery, 64 U.S.L.W. 4565 (U.S. June 24, 1996).   This decision forecloses the arguments raised by Appellants.


4
The Government forfeited the property allegedly owned by Appellants pursuant to 21 U.S.C. §§ 881(a)(4), 881(a)(6) and 881(a)(7).   In Ursery, the Supreme Court held that there was insufficient evidence that §§ 881(a)(6) and 881(a)(7) are "so punitive in form and effect as to render them criminal despite Congress' intent to the contrary."  64 U.S.L.W. at 4572.   Section 881(a)(4), which subjects to forfeiture conveyances used to transport controlled substances, does not constitute punishment under the test applied in Ursery.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3